Citation Nr: 0014453	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective earlier than February 25, 
1998, for award of service connection for benign osteomas of 
both ear canals with bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 1, 
1998, for award of service connection for bilateral cataract 
extraction with intraocular lens implantation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel
INTRODUCTION

The appellant served on active duty from March 1944 to June 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA)


FINDINGS OF FACT

1. The veteran's active service ended in June 1945.

2.  On February 25, 1998, copies of private medical records 
were received by VA from the veteran pertaining to his 
bilateral ear disorder.

3.  In March 1998, a formal claim for service connection for 
a bilateral ear disorder was received by VA from the 
veteran's representative.  

4.  On June 1, 1998, correspondence was received by VA from 
the veteran in which he amended his claim to include service 
connection for a bilateral eye disorder.

5.  By rating action dated August 1998, service connection 
was granted for benign bilateral osteomas of the ear canal 
with bilateral hearing loss, rated as 10 percent disabling, 
effective from February 25, 1998; and for bilateral cataract 
extraction with intraocular lens implantation, rated 30 
percent disabling, effective from June 1, 1998.  The veteran 
has appealed to the Board the issues of entitlement to 
earlier effective dates for these disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than February 25, 1998, for the award of service 
connection for benign osteomas both ear canals with bilateral 
hearing loss are not met.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.155, 3.400 (1999).

2.  The criteria for the assignment of an effective date 
earlier than June 1, 1998, for the award of service 
connection for bilateral cataract extraction with intraocular 
lens implantation are not met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has determined that this is a matter in 
which the law, rather than the evidence, is dispositive of 
the issues.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive.  Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case for 
failure to present a well-grounded claim); Cf. FED. R. CIV. 
P. 12(b)(6).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. § 
5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1999).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt by the VA of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (1999).  Therefore, under certain 
circumstances, the date of the informal claim must be 
accepted as the date of the claim or application for the 
purpose of determining an effective date.

In the instant case, the essential facts are not in dispute.  
The veteran had active service from March 1944 to June 1945.  
The first correspondence concerning either of the two claims 
at issue was received by the VA on February 25, 1998, and 
consisted of copies of private medical records relating to a 
bilateral ear disorder with hearing loss.  Shortly 
thereafter, on March 9, 1998, correspondence was received 
from the veteran's representative indicating the intent to 
file a claim for service connection for a bilateral ear 
disorder with hearing loss.  Subsequently, a letter was 
received from the veteran on June 1, 1998, indicating his 
intent to amend his claim to include service connection for 
bilateral cataract.  Medical evidence in support of this 
claim was also received on June 1, 1998.

By rating decision dated August 1998, the RO awarded service 
connection for benign bilateral osteomas of the ear canal 
with bilateral hearing loss, rated as 10 percent disabling, 
effective from February 25, 1998; and for bilateral cataract 
extraction with intraocular lens implantation, rated 30 
percent disabling, effective from June 1, 1998.  The veteran 
has appealed to the Board the effective date of each of these 
grants of service connection.

With his written notice of disagreement received in October 
1998, the veteran submitted a copy of a letter dated January 
21, 1994, from himself to the Department of Energy (DOE) 
concerning his exposure in-service to radioactive medical 
procedures and his current ear problems.  He also submitted 
copies of correspondence from the DOE acknowledging receipt 
of his January 1994 letter.  

The veteran contends, in his written statements and testimony 
provided during a hearing held in July 1999, that January 21, 
1994, is the proper effective date for both his claims as the 
VA, as a branch of the federal government, should recognize 
the letter to DOE, another branch of the federal government, 
as an informal claim for VA disability benefits.  He also 
submitted copies of subsequent correspondence to the 
Department of Defense (DOD).

The Board finds the veteran's claims for earlier effective 
dates for the award of service connection for both his 
bilateral ear disorder and bilateral cataract extraction to 
have no legal merit.  It is noted that the January 1994 
letter to DOE was not received by the VA until October 1998.  
Moreover, there is simply no authority under VA law or 
regulation whereby an application filed with DOE or DOD will 
be considered a claim received by VA as of the date of 
receipt in DOE or DOD. 

The earliest correspondence received by the VA from any 
source concerning the veteran's service-connected bilateral 
ear disorder was the copies of private medical records 
received on February 25, 1998.  Although this correspondence 
did not indicate an intent to file a claim for service 
connection, such intent was stated in the letter received 
from the veteran's representative shortly thereafter in March 
1998.  Furthermore, the earliest correspondence received by 
the VA from any source concerning the veteran's service-
connected bilateral cataract extraction was the veteran's 
letter with medical statement received on June 1, 1998.  

Thus, under the current law and regulations as set forth 
above, the earliest effective date for each service-connected 
disability at issue would be the effective date currently 
assigned; specifically, February 25, 1998, for the award of 
service connection for benign osteomas both ear canals with 
bilateral hearing loss, and June 1, 1998, for bilateral 
cataract extraction with intraocular lens implantation.  
Consequently, the claims are denied.


ORDER

An effective date earlier than February 25, 1998 for the 
award of service connection for benign osteomas both ear 
canals with bilateral hearing loss is denied.

An effective date earlier than June 1, 1998 for the award of 
service connection for bilateral cataract extraction with 
intraocular lens implantation is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

